Filed 3/16/22 P. v. Duran CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H049118
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1905019)

           v.

 DABID DURAN,

           Defendant and Appellant.

                                        MEMORANDUM OPINION
         We resolve this case by memorandum opinion pursuant to California Standards of
Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2002)
97 Cal.App.4th 847, 853–855.)
         In February 2021, Dabid Duran pleaded no contest to four counts of a five-count
information: assault with intent to commit rape (Pen. Code, § 220, subd. (a)(1); count 2),
assault with force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(4);
count 3), infliction of corporal injury on a dating partner (Pen. Code, § 273.5, subd. (a);
count 4), and false imprisonment (Pen. Code, § 236; count 5). He was sentenced in
April 2021 to the middle term of fours year on count 2, concurrent three-year middle
terms on counts 3 and 4, and a concurrent two-year middle term on count 5. The court
imposed a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)); a suspended $300
revocation restitution fine (Pen. Code, § 1202.45); a $160 court operations assessment
(Pen. Code, § 1465.8, subd. (a)(1)); a $120 court facilities assessment (Gov. Code,
§ 70373); and a $129.75 criminal justice administration fee (Gov. Code, § 29550, former
§§ 29550.1–29550.2).
       The sole issue defendant raises on appeal, conceded by the Attorney General, is
that the $129.75 criminal justice administration fee should be vacated in light of new
legislation rendering the fee uncollectable and unenforceable. “On September 18, 2020,
the Governor signed Assembly Bill [No.] 1869 ... [¶] ... [which] abrogated the authority
to impose and collect 23 different administrative fees, including, as relevant here, ... the
criminal justice administration fee.” (People v. Greeley (2021) 70 Cal.App.5th 609, 625.)
Effective July 1, 2021, Government Code section 6111, subdivision (a) provides that the
“unpaid balance of any court-imposed costs pursuant to … [Government Code] Sections
29550.1, 29550.2, and 29550.3 ... is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Assem. Bill No. 1869; Stats. 2020,
ch. 92, § 11.) As the $129.75 criminal justice administration fee was imposed in this case
under authority covered by Government Code section 6111, defendant is entitled to have
the unpaid balance of the criminal justice administration fee vacated. (Greeley, at
pp. 626–627.) We will modify the judgment as required by the new law, and direct the
trial court to prepare an amended abstract of judgment.

                                      DISPOSITION
       The judgment is modified to vacate any portion of the $129.75 criminal justice
administration fee that remained unpaid as of July 1, 2021. As so modified, the judgment
is affirmed. The clerk of the Superior Court is ordered to prepare and transmit to the
Department of Corrections and Rehabilitation a new abstract of judgment reflecting that
modification.




                                              2
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H049118 - People v. Duran